Citation Nr: 0009123	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  93-14 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's sister



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from March to April 1969 and from 
August 1969 to August 1973.  This matter comes to the Board 
of Veterans' Appeals (Board) from a September 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in which the RO denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant, the veteran's mother, has perfected an appeal of 
that decision.

This case was previously before the Board in August 1998, at 
which time it was remanded to the RO for additional 
development.  That development has been completed and the 
case returned to the Board for consideration of the 
appellant's appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the appellant's appeal has been obtained by the RO. 

2.  Post-traumatic stress disorder (PTSD), hemorrhoids, and 
the residuals of an injury to the right ring finger, for 
which service connection had been established, did not cause 
or materially contribute to cause the veteran's death.

3.  End stage renal disease (ESRD) and acquired immune 
deficiency syndrome (AIDS), which caused the veteran's death, 
were not related to an in-service disease or injury or a 
service-connected disorder.

4.  A question of such medical complexity or controversy is 
not presented to warrant obtaining the opinion of an 
independent medical expert.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by active service, nor is the cause of death due 
to or the proximate result of a service-connected disorder.  
38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (1999).

2.  The need for an independent medical opinion is not shown.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 3.328 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that a urinalysis 
in February 1972 revealed a trace of albumin in the urine, 
and the microscopic examination was essentially negative.  He 
also received treatment on a number of occasions for venereal 
disease, with urinary tract symptoms.  No relevant 
abnormalities were shown on his July 1973 separation 
examination.  His service records show that he served in 
Vietnam, and that he received the Combat Action Ribbon.

A January 1977 private medical report indicates that the 
veteran was receiving treatment for severe depression and 
anxiety.

The veteran initially claimed entitlement to VA compensation 
in September 1973, at which time he made no reference to any 
psychiatric symptoms.  In November 1979 he claimed 
entitlement to VA compensation for a nervous condition.  VA 
provided him with a psychiatric examination in January 1980, 
during which he reported having had a "nervous breakdown" 
while in service, and again in 1974.  He stated that he had 
difficulty adjusting since his separation from service.  The 
examiner deferred providing a diagnosis pending review of the 
claims file.  The RO apparently did not provide the examiner 
with the claims file, and no diagnosis resulted from the 
examination.  VA also provided the veteran a medical 
examination in January 1980, which revealed no relevant 
abnormalities.  In an April 1980 rating decision the RO 
denied entitlement to service connection for a nervous 
condition, on the basis that the evidence did not show that 
the disorder was incurred in service.

In May 1981 the veteran claimed entitlement to VA 
compensation for PTSD.  VA again afforded him a psychiatric 
examination in January 1982, at which time he reported having 
been hospitalized for psychiatric treatment for several weeks 
while in service, after which he was returned to duty.  He 
also reported having difficulty adjusting since his 
separation from service, having flashbacks, and that he 
started using heroin after he left service.  Based on a 
review of the evidence in the claims file, the examiner 
provided a diagnosis of a generalized anxiety disorder, and 
determined that PTSD was not found.  In a February 1983 
rating decision the RO denied entitlement to service 
connection for PTSD.

A May 1985 hospital summary indicates that the veteran 
reported a four-month history of psychiatric symptoms, that 
he had been using intravenous drugs since 1972 while in 
Vietnam, and that he consumed large amounts of alcohol if 
heroin was not available.  As the result of a psychiatric 
evaluation his symptoms were diagnosed as PTSD, a mixed 
personality disorder with borderline features, polysubstance 
abuse, and opiate dependence.  He was discharged from the 
hospital for disciplinary problems.

The veteran was again hospitalized for psychiatric treatment 
from May to July 1985, with the diagnoses of PTSD and heroin 
and cocaine abuse.  During that hospitalization a routine 
examination revealed that he had oral candidiasis and 
cervical lymphadenopathy.  He was again hospitalized for drug 
intoxication in July and August 1985.

A November 1986 medical report shows that the veteran had 
been receiving treatment for PTSD, rheumatoid arthritis, 
hemorrhoids, proteinuria, lymphadenitis, and possible AIDS-
related complex since October 1986.

An October-November 1986 VA hospital summary indicates that 
the veteran was admitted for the treatment of PTSD, which he 
had had for a number of years.  He also had a long history of 
intravenous drug abuse in order to control his symptoms.  
During the hospitalization he developed a fever and 
diagnostic testing revealed evidence of kidney disease, 
including proteinuria.  

During a November 1986 hearing the veteran testified that he 
started having problems with his nerves while serving in 
Vietnam, which he described as talking to himself and not 
associating with other people.  He stated that this 
information was not placed in his record because he wanted to 
be a career Marine.  He also stated that he had had PTSD for 
some time, but that it had become acute in 1985, which 
resulted in his psychiatric hospitalization.  He testified 
that he had tried to commit suicide on several occasions 
since his separation from service and that he had nightmares 
and flashbacks about Vietnam.  He also testified that he 
started using drugs in order to suppress the "life 
threatening experiences" that he was going through.  He 
stated that he had been told by his physicians that he had a 
95 percent chance of having AIDS, and that his kidneys were 
not functioning properly.  He asserted that if he had AIDS it 
was caused by his problems from Vietnam, in that he would not 
otherwise have started using drugs.

The veteran continued to receive psychiatric treatment, 
including numerous hospitalizations, with diagnoses that 
included PTSD; an anxiety disorder; a schizophreniform 
disorder; chronic, undifferentiated schizophrenia; substance 
abuse; opioid dependence; a personality disorder with 
antisocial and borderline traits; a dependent personality 
disorder; and a borderline personality disorder with 
psychotic features.

A December 1987 hospital summary indicates that the veteran 
had a long-standing history of continuing intravenous drug 
abuse, and that human immunodeficiency virus (HIV) testing 
six months previously was positive.  During the 
hospitalization a renal evaluation resulted in the conclusion 
that he had nephrotic syndrome of questionable etiology, 
possibly due to HIV or renal focal sclerosis.

In addition to psychiatric treatment, the veteran continued 
to receive treatment for chronic renal disease.  In March 
1989 he was found to have arterial hypertension, and he was 
hospitalized in September 1989 with acute renal failure.  

VA treatment records indicate that in March 1991 he was 
undergoing hemodialysis due to ESRD secondary to membranous 
glomerulopathy, and that he was HIV positive secondary to 
intravenous drug use.  In November 1991 he was undergoing 
dialysis three times a week, and he was being treated for 
AIDS in the Infectious Disease Clinic.

The April 1992 records of his final hospitalization show that 
he was HIV positive since 1988 due to intravenous drug abuse, 
and that he was undergoing dialysis due to ESRD.  He was 
admitted due to a fever, and diagnostic testing and a chest 
X-ray resulted in findings of bacteremia and 
bronchopneumonia.  On the day following his admission to the 
hospital he was absent from his bed for an unknown period of 
time, during which he apparently used drugs, and he was later 
found dead in his room.

The death certificate shows that the veteran died in April 
1992, and that the immediate cause of death was 
immunodeficiency syndrome.  An autopsy was performed, which 
resulted in the findings that although opiates were found in 
his blood, the amount was not sufficient to cause death.  The 
autopsy findings included acute pulmonary edema and 
congestion, pneumonitis, abscess formation in the 
subcutaneous tissue in the left arm, cardiomegaly, and severe 
ESRD consistent with an etiology of membranous 
glomerulonephritis.  He had gram positive sepsis and severe 
chronic renal insufficiency.  The pathologist determined that 
the cause of death was advanced renal disease and sepsis.

At the time of his death service connection had been granted 
for PTSD, rated as 50 percent disabling, and hemorrhoids and 
an injury to the distal phalanx of the ring finger, both 
rated as noncompensable.

The appellant, the veteran's mother, and his sister provided 
testimony at a hearing before the Board in February 1998.  
His sister testified that the veteran told her that he had 
flashbacks of what occurred in Vietnam, and that he would use 
drugs when the flashbacks occurred.  She also testified that 
his conscience bothered him because of what he had done in 
Vietnam, in that he had killed children and innocent people.  
She stated that she believed that he had used drugs to escape 
from his memories and because of the flashbacks.

As a result of the Board's August 1998 remand, the RO 
obtained medical opinions from two VA physicians regarding 
the relationship, if any, between the veteran's service-
connected PTSD and the cause of his death.  One of the 
physicians is a psychiatrist, and the second provided 
information relevant to the veteran's AIDS.  In November 1998 
the physicians provided opinions based on an extensive and 
thorough review of the evidence in the veteran's claims file.  
They stated that there was no evidence of treatment for a 
psychiatric disorder during service; that the veteran began 
using drugs in 1972, and that no psychiatric symptoms were 
documented prior to 1980; and that the onset of PTSD occurred 
in 1985.  They also stated that the evidence clearly showed 
that the veteran developed a problem with drug dependency 
long before any psychiatric symptoms were reported or 
recorded.  They provided the opinion that, based on the 
rationale shown above, the veteran's drug dependency was not 
related to PTSD.  Furthermore, the AIDS, which was caused by 
the drug abuse, was in no way related to PTSD.

The physicians also stated, based on the medical evidence, 
that the membranous glomerulopathy was caused by the 
veteran's heroin addiction, not AIDS or HIV.  They also 
stated that the kidney disease had resulted in ESRD and, most 
likely, the severe metabolic acidosis associated with sepsis 
that caused his death.  In addition, the intravenous drug use 
caused him to have AIDS, which resulted in a number of 
opportunistic infections that eventually lead to sepsis.  In 
conclusion the physicians stated that intravenous drug use 
had caused the kidney disease and the loss of immune 
defenses, which resulted in the veteran's death; that 
intravenous drug use was not related to the service-connected 
psychiatric disorder; and that PTSD did not cause or 
materially contribute to cause the veteran's death.

The physicians also found that the isolated finding of 
albumin in the urine documented in the veteran's service 
medical records was not sufficient evidence to date the onset 
of his kidney disease during service.  They also stated that 
the service-connected hemorrhoids were of no clinical 
significance.


II.  Laws and Regulations

The Board concludes that the appellant's claim for service 
connection for the cause of the veteran's death is well 
grounded because the evidence shows that it is plausible.  VA 
has a duty, therefore, to assist her in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a); see 
also Epps v. Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  
The relevant evidence consists of the veteran's service 
medical records, VA treatment records, the reports of VA 
examinations, and the November 1998 medical opinions.  

The appellant's representative claims that an independent 
medical opinion should be obtained to resolve the issue of 
whether the veteran's service-connected PTSD caused his drug 
dependence.  The Board finds, however, that that issue is not 
so complex or controversial to require an independent medical 
opinion, in light of the opinions provided by the VA 
physicians.  38 U.S.C.A. § 7109; 38 C.F.R. § 3.328.  The 
Board further finds that the RO and VA medical center (MC) 
substantially complied with the instructions provided in the 
Board's August 1998 remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board concludes that all relevant data 
has been obtained for determining the merits of the 
appellant's claim and that VA has fulfilled its obligation to 
assist her in the development of the facts of her case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The statute precludes the payment of compensation, including 
Dependency and Indemnity Compensation (DIC), for the 
disability or death resulting from alcohol or drug abuse 
based on direct service connection.  DIC benefits may be 
awarded, however, for death resulting from alcohol or drug 
abuse that is secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1310; Barela v. West, 11 Vet. App. 280 
(1998); 38 C.F.R. § 3.1(m); VAOPGCPREC 02-98, 07-99.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

III.  Analysis

As an initial matter the Board finds that AIDS and/or kidney 
disease, which caused the veteran's death, are not directly 
related to service, nor does the appellant so claim.  The 
appellant contends that the veteran's drug use, which lead to 
the diseases that caused his death, was due to his service-
connected PTSD.

Although the veteran claimed to have received treatment for 
psychiatric symptoms while in service, the service medical 
records make no reference to any psychiatric complaints.  The 
Board finds, therefore, that the appellant's assertions are 
not credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the credibility 
of evidence in the light of its relationship to other items 
of evidence).  The initial documentation of any psychiatric 
symptoms occurred in January 1977, at which time the veteran 
was receiving treatment for depression and anxiety.  The 
veteran did not demonstrate the symptoms to support a 
diagnosis of PTSD until May 1985, almost 12 years after he 
was separated from service.

The veteran reported that the onset of his drug use began in 
1972, while he was serving in Vietnam, or after his 
separation from service.  Whether during his Vietnam service 
or after his separation, the evidence shows that the drug 
abuse began prior to the development of PTSD.  Based on a 
review of all of the evidence in the veteran's claims files, 
the VA physicians in November 1998 provided the opinion that 
the veteran's drug dependency was not related to PTSD.  There 
is no medical evidence to the contrary.  Although the 
appellant's representative contends that many veterans suffer 
from drug and alcohol dependency as a result of PTSD, he has 
not provided any objective evidence in support of that 
assertion, nor has he provided any competent evidence 
indicating that the veteran's drug dependency in this case 
was due to PTSD.

The physicians also stated that the kidney disease and loss 
of immune defenses, which were caused by the intravenous drug 
use, caused the veteran's death, and that PTSD did not cause 
or materially contribute to cause the veteran's death.  They 
also stated that his service-connected hemorrhoids were of no 
clinical significance, and the evidence does not indicate 
that the injury to his ring finger caused any residual 
disability.  The Board finds that a service-connected 
disability did not cause or materially contribute to cause 
the veteran's death.  The Board has determined, therefore, 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for the cause of the 
veteran's death.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

